Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the zener diode recited in claim 8 must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the triode recited in claim 11 must be shown or the features canceled from the claims.  No new matter should be entered.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Eggert (2015/0049072).

With regard to claims 1 and 15, Eggert discloses a chip programming voltage detection circuit applied to an IC chip that comprises a programming voltage output pin (Abstract: “The invention is further related to a system for interfacing to a display, comprising an electrical input output arrangement configured to apply a voltage to a digital display module, configured to detect an electrical quantity related to the digital display module and configured to determine whether the detected electrical quantity is indicative of correct operation of the digital display module and configured to determine whether the detected electrical quantity is indicative of correct operation of the digital display module”)3, comprising:
	a detection subcircuit comprising a detection input terminal connected to the programming voltage output pin of the IC chip and a detection output terminal (Figure 15, #’s 606, 610 and 612 and [0170] “The ensemble of microcontroller 604, battery 408 and measuring unit 612 may also be denoted as an electrical input output arrangement”), and operable to detect a voltage at the programming voltage output pin through the detection input terminal ([0174] “After having written the display data to the 
	a warning subcircuit connected to the detection output terminal of the detection subcircuit, and operable to receive the detection signal output by the detection subcircuit and issue a warning alarm in response to the detection signal indicating that the voltage at the programming voltage output pin does not reach the voltage required for programming of the IC chip ([0176] “If the read operation as such was successful, the microcontroller 604 compares the data just read to the display data written before. If the data read is not identical to the data written, this also indicates a malfunction of the digital display module 322”).  

With regard to claim 3, Eggert discloses the detection subcircuit comprises a voltage comparison circuit connected to the programming voltage output pin ([0176] “… 

With regard to claim 4, Eggert discloses the voltage comparison circuit comprises: a reference voltage circuit that provides the reference voltage ([0174] “The test display data may be either predetermined display data or randomly generated display data” wherein the office considers Eggert’s test display data as corresponding with the claimed reference voltage); and a comparator ([0176] “… the microcontroller 604 compares …”) having a first input terminal connected to the programming voltage output pin ([0176] “… the data just read …”), a second input terminal connected to the reference voltage circuit ([0176] “… the display data written before …”), and an output terminal serving as the detection output terminal to output the detection signal ([0175] “The digital interface 606 may be such that by means of an acknowledgment signal or by some other way, the success of a write or read access to the digital display driver 602 is signalled to the accessing entity …” wherein the office considers Eggert’s acknowledgement signal as corresponding with the claimed outputted detection signal).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eggert.

With regard to claim 2, Eggert discloses the chip programming voltage detection circuit is provided on a lighting fixture (Figure 15, #’s 606, 610 and 612 and [0170] “The ensemble of microcontroller 604, battery 408 and measuring unit 612 may also be denoted as an electrical input output arrangement”) connected with a driving circuit board for the IC chip, the IC chip being connected to the driving circuit board (Figure 15, #’s 80, 602 and 322).  The office finds no specific disclosure in Eggert wherein the connection is a pluggable connection.  Since courts have found, when a claimed structure is fully met by the prior art except that in the prior art an element is not manually removable, it would be obvious to make the element separable (Making Separable, MPEP §2144.04(V)(C)), and since the office finds including a pluggable .


Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert in view of Bai (2009/0167247).

With regard to claim 5, the office finds no specific disclosure in Eggert wherein the detection subcircuit further comprises a first divider resistor and a second divider resistor connected in series between the programming voltage output pin and a ground terminal, a node between the first divider resistor and the second divider resistor being connected to the first input terminal of the comparator.  Bai discloses the detection subcircuit (Figure 4) further comprises a first divider resistor and a second divider resistor (Figure 4, R1 and R2) connected in series between the programming voltage output pin (Figure 4, VCC) and a ground terminal (Figure 4,  ⏚), a node between the first divider resistor and the second divider resistor being connected to the first input terminal of the comparator (Figure 4, #1231 terminal +).
		The office finds combining Eggert and Bai would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Eggert discloses a voltage detecting circuit, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Bai also discloses a voltage detecting circuit, a 

With regards to claim 6, the office finds no specific disclosure in the combination of Eggert and Bai wherein the reference voltage is determined according to the following equation: Vref=V1 * (R2/(R1+R2)), in which Vref represents the reference voltage, V1 represents the voltage required for programming of the IC chip, R1 represents resistance of the first divider resistor, and R2 represents resistance of the second divider resistor.  Since courts have found, when the structure recited in the reference is substantially  identical to that of the claims, claimed properties or functions are presumed to be inherent (Inherent Properties or Functions,  MPEP §2112.01(I)), 

With regard to claim 7, Eggert discloses the comparator is further configured to output the detection signal with a first level to enable the warning subcircuit to issue the warning alarm in response to the voltage at the programming voltage output pin being smaller than the reference voltage ([0160] “In one preferred arrangement … a warning may be given to the user …”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eggert in view of Chen (2011/0249476).

With regard to claim 8, the office finds no specific disclosure in Eggert wherein the reference voltage circuit comprises: a DC power supply configured to provide a DC supply voltage to a Zener diode; and the Zener diode having a cathode connected to the DC power supply and the second input terminal of the comparator and an anode 
		The office finds combining Eggert and Chen would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Eggert discloses a voltage detecting circuit, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Chen also discloses a voltage detecting circuit, a "comparable" device, which has been improved by configuring a DC power supply to provide a DC supply voltage to a Zener diode; and the Zener diode having a cathode connected to the DC power supply and the second input terminal of the comparator and an anode connected to a ground terminal.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Chen's known technique of configuring a DC power supply to provide a DC supply voltage to a Zener diode; and the Zener diode having a cathode connected to the DC power supply and the second input terminal of the comparator and an anode connected to a ground terminal in the same way in Eggert.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Eggert and Chen, the combination would, therefore, yield predictable results.


Claims 9 through 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert in view of Li (2006/0114631).

With regard to claim 9, the office finds no specific disclosure in Eggert wherein the warning subcircuit comprises: a switch circuit having an input terminal connected to the detection output terminal of the detection subcircuit and a power supply terminal, and configured to receive the detection signal and be turned on under control of the detection signal to provide a supply voltage of the power supply terminal to a warner; and the warner connected to an output terminal of the switch circuit, and configured to issue the warning alarm under control of the switch circuit.  Li discloses a switch circuit having an input terminal connected to the detection output terminal of the detection subcircuit and a power supply terminal (Figure 4, #60), and configured to receive the detection signal ([0020] “The base electrode of the transistor Q5 is connected to the output terminal of the voltage comparator circuit 30 through a resistor R6”) and be turned on under control of the detection signal to provide a supply voltage of the power supply terminal to a warner; and the warner connected to an output terminal of the switch circuit, and configured to issue the warning alarm under control of the switch circuit ([0020] “The emitter electrode of the transistor Q5 is connected to the input terminal of the annunciator 62”).  
		The office finds combining Eggert and Li would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's 

With regard to claim 10, the office finds no specific disclosure in Eggert wherein the switch circuit comprises a transistor having a control electrode connected to the detection output terminal of the detection subcircuit, a first electrode connected to the power supply terminal, and a second electrode connected to the warner.  Li discloses a transistor  (Figure 4, Q5) having a control electrode connected to the detection output terminal of the detection subcircuit (Figure 4, #30 via R6), a first electrode connected to the power supply terminal (Figure 4, #40 via R5), and a second electrode connected to the warner (Figure 4, #62).  
		The office finds combining Eggert and Li would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Eggert discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Li also discloses an electronic device, a "comparable" device, which has been improved by connecting a transistor control electrode to the detection output terminal of the detection subcircuit, a first electrode to the power supply terminal, and a second electrode to the warner.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Li's known technique of connecting a transistor control electrode to the detection output terminal of the detection subcircuit, a first electrode to the power supply terminal, and a second electrode to the warner in the same way in Eggert.  The office finally finds that because the claimed invention is 

With regard to claim 11, the office finds no specific disclosure in the combination of Eggert and Li wherein the switch circuit comprises a triode having a base connected to the detection output terminal of the detection subcircuit, a collector connected to the warner, and an emitter connected to the power supply terminal.  Philips discloses the switch circuit comprises a triode having a base connected to the detection output terminal of the detection subcircuit, a collector connected to the warner, and an emitter connected to the power supply terminal (Abstract: “Transistors (PNP or NPN with appropriate choice of supplies and poling of diodes 31, 37) and multigrid valves may replace triode 29”).
		The office finds combining Eggert, Li and Philips would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Eggert and Li discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Li also discloses an electronic device, a "comparable" device, which has been improved by connecting a triode base to the detection output terminal of the detection subcircuit, an emitter to the power supply terminal, and a collector to the warner.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described 

With regard to claim 12, the office finds no specific disclosure in Eggert wherein the warner comprises a buzzer.  Li discloses the warner comprises a buzzer ([0020] “The emitter electrode of the transistor Q5 is connected to the input terminal of the annunciator 62” wherein the office finds a dictionary definition of annunciator includes a signaling apparatus, generally used in conjunction with a buzzer).  
	The office finds combining Eggert and Li would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Eggert discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Li also discloses an electronic device, a "comparable" device, which has been improved by including a buzzer in the warner.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Li's known technique of 

With regard to claim 13, the office finds no specific disclosure in Eggert wherein the warner comprises a light emitting diode.  Li discloses the warner comprises a light emitting diode ([0020] “The emitter electrode of the transistor Q5 is connected to the input terminal of the annunciator 62” wherein the office finds a dictionary definition of annunciator includes a signaling apparatus, generally used in conjunction with a buzzer, that displays a visual indication when energized by electric current).  
		The office finds combining Eggert and Li would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Eggert discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Li also discloses an electronic device, a "comparable" device, which has been improved by including a light emitting diode in the warner.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Li's known technique of including a light emitting diode in the warner in the same way in Eggert.  The office finally finds that because the claimed invention is simply an arrangement of old 

With regard to claim 14, the office finds no specific disclosure in Eggert wherein the warner comprises a buzzer and a light emitting diode, the buzzer and the light emitting diode being connected in series.  Li discloses the warner comprises a buzzer and a light emitting diode ([0020] “The emitter electrode of the transistor Q5 is connected to the input terminal of the annunciator 62” wherein the office finds a dictionary definition of annunciator includes a signaling apparatus, generally used in conjunction with a buzzer, that displays a visual indication when energized by electric current).  
		The office finds combining Eggert and Li would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Eggert discloses an electronic device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Li also discloses an electronic device, a "comparable" device, which has been improved by including a buzzer and a light emitting diode in the warner.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Li's known technique of including a buzzer and a light emitting diode in the warner in the same way in Eggert.  The office finally finds that because the claimed invention is 
		The office finds no specific disclosure in the combination of Eggert and Li wherein the buzzer and the light emitting diode being connected in series.  Since courts have found, choosing from a finite number of identified, predicable solutions with a reasonable expectation of success is a rationale that supports a conclusion of obviousness (Obvious to Try  MPEP §2143(F)), and since the office finds connecting the buzzer and the light emitting diode in series is a choice of one of a finite number of solutions, wherein that finite number of solutions include connecting the buzzer and the light emitting diode in series, and connecting the buzzer and the light emitting diode in parallel, the office therefore finds it would have been obvious to one of ordinary skill in the art at the effective filing date to include connecting the buzzer and the light emitting diode in series.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622